J-S08041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSE PEROZA-BENITEZ                   :
                                       :
                   Appellant           :   No. 1146 MDA 2021

           Appeal from the PCRA Order Entered August 19, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0005608-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSE PEROZA-BENITEZ                   :
                                       :
                   Appellant           :   No. 1147 MDA 2021

           Appeal from the PCRA Order Entered August 19, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0000994-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSE PEROZA-BENITEZ                   :
                                       :
                   Appellant           :   No. 1148 MDA 2021

           Appeal from the PCRA Order Entered August 19, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0000995-2016
J-S08041-22


BEFORE:       BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                       FILED: APRIL 12, 2022

        Juan Peroza-Benitez (Appellant) appeals from the order entered in the

Court of Common Pleas of Berks County, denying his petition for collateral

relief filed under the Post Conviction Relief Act (PCRA).1 Appellant seeks relief

from the judgment of sentence entered after he pleaded guilty to gun and

drug charges. Appellant contends the PCRA court erred in finding that plea

counsel was not ineffective for not filing a direct appeal. We affirm.

        In late June and early July of 2015, Appellant sold heroin to an

undercover police officer.       On October 8, 2015, police executed a search

warrant of his residence and discovered heroin and a firearm. Appellant was

charged at three dockets.            On September 1, 2016, Appellant entered

negotiated guilty pleas to persons not to possess firearms and three counts of

possession with intent to deliver a controlled substance.2      In his oral plea

colloquy, Appellant acknowledged he was waiving his right to appeal all

defects and defenses save for the court’s jurisdiction, sentence legality, and

the validity of his guilty plea. Appellant was sentenced to the agreed-upon

term of five to ten years’ incarceration.        Assistant Public Defender Holly




____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 6105(a)(1); 35 P.S. § 780-113(a)(30).


                                           -2-
J-S08041-22


Feeney, Esquire (Plea Counsel), represented Appellant at the plea hearing.

Appellant did not file a post-sentence motion or a direct appeal.

       The PCRA court summarized the ensuing procedural history:

             On July 10, 2017 [Appellant] filed a pro se [PCRA petition] in
       all three dockets. [The PCRA court ultimately appointed] Michael
       D. Dautrich, Esquire . . . to represent [Appellant] on July 30, 2018.
       On November 12, 2019, Attorney Dautrich filed his
       [Turner/Finley3] Petition for Leave of Court to Withdraw as
       Counsel and his supporting brief. On February 12, 2020, this
       Court issued its Order and Notice of Intent to Dismiss and granted
       Attorney Dautrich’s Petition to Withdraw. [Appellant] filed [a]
       response[.] On May 6, 2020, this Court entered an order
       dismissing [Appellant’s] Motion.

            On May 20, 2020, [Appellant] filed a Notice of Appeal to the
       Superior Court. [Appellant] filed a [Pa.R.A.P. 1925(b)] concise
       statement alleging, inter alia, that he asked [Plea Counsel] to file
       a direct appeal on his behalf but she failed to do so.

            On July 28, 2020, [the PCRA court] filed its Memorandum
       Opinion requesting that [Appellant’s] PCRA matters be remanded
       for an evidentiary hearing to determine whether he was deprived
       of his constitutional right to a direct appeal. On February 24,
       2021, the Superior Court vacated [the PCRA court’s] order
       granting the Petition to Withdraw and dismissing [Appellant’s]
       Motion.[4] The cases were remanded to [the PCRA court] with
       instructions to appoint new counsel for [Appellant] and schedule
       an evidentiary hearing limited to the issue of whether [Plea
       Counsel] disregarded [Appellant’s] request to file a direct appeal.

PCRA Ct. Op., 10/25/21, at 1-2.



____________________________________________


3  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

4 Commonwealth v. Peroza-Benitez, 783 MDA 2020 (unpub.memo.) (Pa.
Super. Feb. 24. 2021).


                                           -3-
J-S08041-22


      The PCRA court appointed Osmer Deming, Esquire, to represent

Appellant and conducted an evidentiary hearing on May 27, 2021. Appellant

testified he told Plea Counsel he wanted to appeal on the day of sentencing,

after the sentence was imposed and as a sheriff escorted him out of the

courtroom. N.T. PCRA H’rg, 5/27/21, at 5-6. Appellant stated Plea Counsel

responded that his appeal would have no merit and she would not file it. Id.

at 6. Appellant confirmed that he did not call Plea Counsel to request she file

an appeal. Id. at 8. Appellant testified that his only correspondence with Plea

Counsel was via letters he wrote to her some time after the sentencing

hearing, seeking discovery. Id. at 7. He could not recall whether his letters

requested her to file a direct appeal. Id.

      Plea Counsel testified that she received Appellant’s letters in December

of 2016, months after the sentencing hearing, and they only requested

discovery materials.   N.T., 5/27/21, at 13.     She did not remember the

exchange Appellant claimed had occurred as he was escorted from the

courtroom, nor could she recall “having [any] communication with [Appellant]

regarding the word appeal” after sentencing. Id. at 14. Plea Counsel stated

that while she “might remember if” Appellant requested an appeal, she could

not “say that it absolutely didn’t happen . . . .”   Id.   She also stated “if

[Appellant] wanted to appeal, yelling at me on the way out of the courtroom

is probably not the best way to do that.” Id. at 16. Plea Counsel explained

that if she had heard Appellant’s alleged request for an appeal, she would


                                     -4-
J-S08041-22


have first filed a post-sentence motion and met with Appellant. Id. at 19.

She stated that she did not take those steps because she did not hear

Appellant’s alleged request. Id. She further confirmed that nothing in her

file indicated that Appellant “requested [she] file a direct appeal or post-

sentence motion.” Id. at 17.

       Following the evidentiary hearing, the PCRA court dismissed Appellant’s

PCRA petition on August 19, 2021. In its order, the PCRA court found the

following:

       4. [Plea Counsel] did not have any communication with
       [Appellant] following the guilty plea hearing until December 2016
       when he requested his discovery.

       5. [Appellant] did not request that [Plea Counsel] file a direct
       appeal on his behalf at any time.

       6. There was nothing in [Plea Counsel’s] file indicating that
       [Appellant] requested that she file a post-sentence motion or
       direct appeal.

Findings of Fact & Conclusions of Law, 8/19/21, at 5.

       On August 27, 2021, Appellant, through Attorney Deming, filed timely,

separate notices of appeal at each docket.5      On September 7th, the PCRA

____________________________________________


5  Appellant has thus complied with Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018). See id. at 977 (separate notices of appeal must be filed
when a single order resolves issues arising on more than one trial court
docket), overruled in part, Commonwealth v. Young, 265 A.3d 462, 477
(Pa. Dec. 22, 2021) (reaffirming that Pa.R.A.P. 341 requires separate notices
of appeal when single order resolves issues under more than one docket, but
holding Pa.R.A.P. 902 permits appellate court to consider appellant’s request
to remediate error when notice of appeal is timely filed).
(Footnote Continued Next Page)


                                           -5-
J-S08041-22


court ordered Appellant to file a concise statement of matters complained of

on appeal, and he timely complied on September 17th. Appellant’s concise

statement raised 13 issues.

       On appeal, Appellant asserts the following issue:

       Did the PCRA Court err in its August [19], 2021 Order, dismissing
       [Appellant’s] Motion for PCRA relief in . . . finding . . . [Appellant]
       did not request [Plea Counsel] to file a direct appeal on his behalf
       at any time[,] given the insistence of [Appellant] at the PCRA
       hearing that he did request [Plea Counsel] to file an appeal as he
       was being led out of the courtroom after sentencing and given the
       testimony of [Plea Counsel stating] “I can’t say that it absolutely
       didn’t happen, although I would think that I might remember if it
       did” along with her other testimony[?]

Appellant’s Brief at 5.

       Our standard of review for a PCRA petition is well established.           “The

PCRA court’s factual determinations are entitled to deference, but its legal

[conclusions] are subject . . . to plenary review.”              Commonwealth v.

Hawkins, 894 A.2d 716, 722 (Pa. 2006).                “[T]he PCRA court judge may

believe    all,   some,    or    none     of   a   particular   witness’   testimony.”

Commonwealth v. Mitchell, 105 A.3d 1257, 1277 (Pa. 2014). The “PCRA

court’s credibility determinations are binding upon an appellate court so long




____________________________________________




      Furthermore, we note that although Attorney Deming filed a notice of
appeal, Appellant is represented by Douglas Waltman, Esquire, on appeal.
The trial docket does not indicate when new counsel entered their appearance.


                                           -6-
J-S08041-22


as they are supported by the record.”      Commonwealth v. Robinson, 82

A.3d 998, 1013 (Pa. 2013).

      A successful ineffective assistance of counsel claim requires a PCRA

petitioner to plead and prove by a preponderance of the evidence three

mandatory elements: (1) the underlying legal claim has arguable merit; (2)

counsel had no reasonable basis for acting or failing to act; and (3) the

petitioner suffered resulting prejudice. Commonwealth v. Charleston, 94

A.3d 1012, 1019 (Pa. Super. 2014) (citation omitted). Generally, the third

prong necessitates a petitioner to show that but for counsel’s act or omission,

the outcome of the proceeding would have been different. Id.

      However, this Court has stated:

      [C]ounsel’s unexplained failure to file a requested direct appeal
      constitutes ineffective assistance per se, such that the petitioner
      is entitled to reinstatement of direct appeal rights nunc pro tunc
      without establishing prejudice. However, before a court will find
      ineffectiveness of counsel for failing to file a direct appeal, the
      petitioner must prove that he requested a direct appeal and the
      counsel disregarded the request.

Commonwealth v. Ousley, 21 A.3d 1238, 1244 (Pa. Super. 2011) (citation

omitted).

      Appellant argues that the PCRA court erred by dismissing his PCRA

petition because its findings were unsupported in the record. He avers the

court erred in determining he failed to prove that Plea Counsel refused his

request for a direct appeal. Appellant’s Brief at 19-21. Appellant asserts the

PCRA court’s finding, that “[he] did not request [Plea Counsel] to file a direct


                                     -7-
J-S08041-22


appeal . . . at any time,” is neither supported by the record nor free of legal

error because Plea Counsel’s “testimony was, essentially, that she didn’t

remember[.]” Id. at 19. Appellant argues that because Plea Counsel “did not

actually deny that [he] had requested a direct appeal,” the PCRA court’s

finding that he did not ask for one is unsupported by the record.6 Id. at 21.

       Here, the PCRA court found Plea Counsel credible, and found Appellant

did not request her to file an appeal. Our review of the record, including the

transcripts of the September 1, 2016, guilty plea and sentencing hearing and

the May 27, 2021, PCRA hearing, supports the PCRA court’s findings. We note

the sentencing hearing transcript does not include a statement by Appellant

requesting Plea Counsel to file an appeal. See N.T. Guilty Plea & Sentencing

H’rg, 9/1/16 at 11. Although Plea Counsel did not remember whether

Appellant requested she file an appeal, she described her usual procedure

when a client wishes to file a direct appeal, and she stated she did not have

any subsequent meetings with Appellant. N.T., 5/27/21, at 19. Plea Counsel

further confirmed, and the PCRA court found, her files contained no indication



____________________________________________


6 In his brief’s “Statement of the Case” section, Appellant argues Plea Counsel
was ineffective for failing to file a motion to suppress evidence. However,
because Appellant pleaded guilty, he has waived any suppression issue. See
Commonwealth v. Dalberto, 648 A.2d 16, 18 (Pa. Super. 1994) (“It is firmly
established that a plea of guilty generally amounts to a waiver of all defects
and defenses except those concerning the jurisdiction of the court, the legality
of sentence, and the validity of the guilty plea.”) (citations and emphasis
omitted).


                                           -8-
J-S08041-22


Appellant had requested she file a direct appeal. See id. at 19-21. The PCRA

court found Plea Counsel credible, and we defer to this finding.         See

Robinson, 82 A.3d at 1013.

      In conclusion, the PCRA court did not err in finding Plea Counsel to be

credible and denying Appellant’s petition for collateral relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                                      -9-